PER CURIAM.
We affirm Appellant’s convictions and his sentence for Count 1, but upon the State’s proper concession of error, we reverse and remand for resentencing on Count 2 (Domestic Battery). The record does not contain any evidence of a prior conviction of battery, aggravated battery, or felony battery that would allow the offense to be punished as a third-degree felony under section 784.03(2), Florida Statutes (2010). Without such evidence, the offense of domestic battery is a first-degree misdemeanor punishable by up to one year in jail. See §§ 784.03(l)(b), 775.082(4)(a), Fla. Stat. (2010). Therefore, the sentence imposed for Count 2 — 84 days of time served in jail followed by one year of community control and one year of probation — exceeds the statutory maximum and is illegal.
AFFIRMED in part; REVERSED in part; REMANDED for further proceedings.
THOMAS, WETHERELL, and MARSTILLER, JJ., concur.